Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to applicant’s RCE filing of 4/18/2022.
Claims 1-20 are pending and allowed. 

Allowable Subject Matter
	Claims 1-20 are allowed. 

	With respect to independent claims 1, 19, and 20, the Applicant's Amendments and Arguments (See Amendments and Remarks, pages 2-11, dated 4/18/2022) were persuasive and overcome the 35 U.S.C. 103 rejections.  	
	The following is an examiner's statement of reasons for allowance:  The prior art of record does not teach or fairly suggest in combination with other prior art:                                                                                                                                                                  
A bicycle derailleur comprising: a base member configured to be attached to a bicycle frame; a movable member configured to move relative to the base member; a pulley assembly rotatably coupled to the movable member about a first pivot axis; a rotational-force adjustment structure at least partly disposed between the movable member and the pulley assembly so as to apply resistance to a rotation of the pulley assembly relative to the movable member; an electric actuator configured to operate the rotational-force adjustment structure; and a controller configured to control the electric actuator based on driving-force related information, wherein the rotational-force adjustment structure includes the electric actuator being disposed at one of the movable member and the pulley assembly.
Of particular interest is Hahn et al. which teaches:  A bicycle derailleur comprising: a base member configured to be attached to a bicycle frame; a movable member configured to move relative to the base member; a pulley assembly rotatably coupled to the movable member about a first pivot axis; a rotational-force adjustment structure at least partly disposed between the movable member and the pulley assembly so as to apply resistance to a rotation of the pulley assembly relative to the movable member; and a controller configured to control the electric actuator based on driving-force related information.   However, Hahn et al. does not teach: the controller configured to control  the rotational-force adjustment structure includes the electric actuator being disposed at one of the movable member and the pulley assembly,  an electric actuator configured to operate the rotational-force adjustment structure; but instead merely teaches an electric actuator for lateral movement from sprocket to sprocket and a tension sensor inhibiting shifting during the periods of high chain tension, allowing tension when the cranks are in low torque position such as vertical and using a traditional spring tensioning bias on the pulley wheels. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Tues, Wed, Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655    					/THOMAS RANDAZZO/                                                                                                Primary Examiner, Art Unit 3655